In our opinion, in the main complaint the defendant and third-party plaintiff is charged only with active negligence, not with the omission or failure to perform a nondelegable duty (Putvin v. Baffalo Elec. Co., 5 N Y 2d 447). The third-party complaint is a “ complete disavowal of negligence on the part of the defendant and third-party plaintiff, thus eliminating any possible premise upon which the original plaintiff could obtain a judgment against the third-party plaintiff” (Kile v. Riefler Bros. Contrs., 282 App. Div. 1000). Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.